OPPENHEIMER CAPITAL APPRECIATION FUND N-SAR EXHIBIT 77C SPECIAL SHAREHOLDER MEETING (Unaudited) On June 21, 2013, a shareholder meeting of Oppenheimer Capital Appreciation Fund (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1).At the meeting an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) was approved as described in the Fund’s proxy statement dated April 12, 2013.The following is a report of the votes cast: Nominee/ProposalFor Withheld Trustees Brian F. Wruble62,441,8831,589,512 David K. Downes62,327,7491,703,647 Matthew P. Fink62,670,4941,360,902 Edmund Giambastiani, Jr.62,772,8971,258,499 Phillip A. Griffiths 62,331,9471,699,449 Mary F. Miller 62,471,9601,559,436 Joel W. Motley62,492,8341,538,562 Joanne Pace 62,824,5901,206,806 Mary Ann Tynan62,827,6191,203,777 Joseph M. Wikler62,685,9521,345,444 Peter I. Wold 62,831,0241,200,372 William F. Glavin, Jr.62,808,3201,223,076 Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstain On August 12, 2013, following an adjournment from a second shareholder meeting held on June 21, 2013, as adjourned to August 2, 2013, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstain 2c-1:Proposal to remove the fundamental policy relating to diversification of investments ForAgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending For AgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities ForAgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting ForAgainstAbstain 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental ForAgainstAbstain
